IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-198-CR


WILFRED MARTINEZ,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 98,808, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	A jury found appellant guilty of indecency with a child.  Tex. Penal Code Ann. §
21.11 (1989).  The district court assessed punishment at imprisonment for eight years and a $1000
fine, probated.
	Neither a statement of facts nor a brief on appellant's behalf has been tendered for
filing.  Appellant is represented by retained counsel on appeal, as he was at trial.  At a hearing
held pursuant to this Court's order, evidence was adduced that, after retaining counsel, appellant
disappeared without making the necessary financial arrangements for securing a statement of facts. 
Counsel has been unable to contact appellant and does not know his whereabouts.  Under the
circumstances, this Court will consider the appeal on the present record and without briefs.  Tex.
R. App. P. Ann. 53(m) and 74(l) (Pamph. 1992).  
	We have examined the transcript and find no fundamental error or other matter that
should be considered in the interest of justice.

	The judgment of conviction is affirmed.


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed
Filed:  March 18, 1992
[Do Not Publish]